I wish 
at the outset to congratulate Mr. Miguel d’Escoto 
Brockmann on his election to the presidency of the 
General Assembly at its sixty-third session. I also pay 
well-deserved tribute to his predecessor, Mr. Srgjan 
A/63/PV.13  
 
08-53122 24 
 
Kerim, and thank Secretary-General Ban Ki-moon for 
the dignified, far-sighted and able manner in which he 
has carried out his heavy responsibilities since his 
election. 
 The central theme of this session and the subjects 
chosen for two high-level events are a perfect 
reflection of the international community’s current 
concerns. In recent months, the world has experienced 
crises that have revealed our collective vulnerability 
and our inability to confront those crises. As always, 
since the world order is based on that imbalance, the 
developing countries in particular pay the highest price 
by being powerless to meet the challenges that threaten 
their political stability and social cohesion.  
 The President returned to the Chair. 
 In that regard, the consequences of climate 
change and the food crisis caused by the scarcity and 
soaring prices of certain basic commodities have 
plunged millions of people into extreme poverty. 
International financial and economic institutions, 
whose mission it is to anticipate crises and alert the 
international community to their potential risk, must 
play their proper role by undertaking the needed 
reforms without requiring developing countries, in 
particular African countries, to abide by commitments 
incompatible with their development goals.  
 We must effectively and resolutely combat 
terrorism in all its forms and manifestations. We stress 
once again the importance and urgency of adopting a 
comprehensive counter-terrorism convention, while 
avoiding any provisions or stipulations that would 
prejudice the legitimate struggle of people to reclaim 
their freedom or of discrediting any particular religious 
community.  
 It is indispensable to continue the work of 
reforming the Organization so that it can become an 
instrument to promote freedom, democracy, justice, 
peace, security, development and progress. Such 
reform will be fruitful and promising only if it includes 
reform of the Security Council through the equitable 
expansion of its membership, the democratization of its 
decision-making processes and the improvement of its 
working methods.  
 Algeria’s actions in the geographical and political 
spheres to which it belongs are based on the principles 
of good-neighbourliness, cooperation and solidarity. In 
the Arab Maghreb, Algeria is working to ease the 
difficulties we are experiencing, which have hindered 
the re-launching of the Arab Maghreb Union, in the 
conviction that the destiny of our peoples and the 
requirements of our times demand the advent of a 
united and prosperous Maghreb. We are, however, keen 
to ensure that efforts in that regard do not meet with 
new disappointments, and we therefore think that that 
re-launching must be undertaken on a sound, solid and 
lasting basis that takes into account the enlightened 
self-interest of all the peoples of the region. 
 Inspired by its faith in that ideal of the Maghreb, 
Algeria has sincerely supported and will continue to 
support efforts to find a just, lasting and internationally 
legitimate solution to the conflict in Western Sahara 
that will allow the Saharawi people to exercise freely 
and transparently their inalienable right to self-
determination. That is why Algeria believes it vital that 
the momentum created by the Manhasset process be 
preserved and encouraged. We cannot overstress the 
responsibility of all the parties. We have made an 
urgent appeal to the Secretary-General to participate in 
actions to remove obstacles to the negotiating process 
and to bring about conditions that will permit the 
holding of the fifth round of the process as soon as 
possible, as required by the relevant resolutions of the 
Security Council. Algeria, for its part, will continue to 
assume fully the role dictated by its status as a 
neighbourly country and an observer of the process. 
 On the Middle East, Algeria is pleased to note the 
positive developments in Lebanon and encourages all 
parties to persevere on the path of unity and national 
reconciliation. It is obvious that the Middle East will 
know no peace without a settlement of the Palestinian 
question, which is at the core of the Israeli-Arab 
conflict. There is no need for me to remind the 
Assembly that the advent of a just, comprehensive and 
lasting peace in the Middle East will inevitably require 
restoring to the Palestinian people their national and 
historic rights, including their right to an independent 
State, with Al-Quds Al-Sharif as its capital, the return 
of refugees and the restoration of all the other Arab 
territories occupied by Israel. On that basis, we appeal 
to the international community to fully shoulder its 
responsibilities towards the Palestinian people, to 
support their just cause politically and to step up its 
humanitarian assistance in order to ease their suffering.  
 The African continent has been experiencing 
profound and promising changes. Undeniably, it is in 
the field of peace that the continent’s achievements 
 A/63/PV.13
 
25 08-53122 
 
have been the most remarkable. Thus, the African 
Union and other regional organizations have become 
respected and necessary partners, particularly in 
preventing and settling African crises. Algeria 
welcomes these positive trends. We regret, however, 
that the support and commitment of Africa’s partners 
remain below the agreed objectives, both with respect 
to restoring peace and to economic and social 
development programmes.  
 We believe it is of the greatest importance to 
refrain from any action likely to thwart current peace 
efforts or to undermine the unity, territorial integrity 
and sovereignty of the Sudan. We must therefore 
mobilize the international community to promote the 
political process, which remains the only way to ensure 
that the Sudanese people can benefit from the 
restoration of peace and national reconciliation. In that 
regard, we reiterate our support for the efforts and 
proposals of the League of Arab States, the African 
Union, the Organization of the Islamic Conference and 
the Non-Aligned Movement, calling on the Security 
Council to freeze the decision of the Chief Prosecutor 
of the International Criminal Court and to promote and 
consolidate the dynamics of peace and national 
reconciliation.  
 Similarly, with regard to the situation in 
Zimbabwe, Algeria can only welcome the approach 
adopted by the African Union and the Southern African 
Development Community to enable the people of 
Zimbabwe to overcome their current difficulties.  
 We are solidly behind Africa’s efforts to settle the 
Somali crisis by means of unreserved support for the 
political process and the dispatch of a peace mission to 
help the transitional authorities to restore peace and 
security in the country.  
 There is no way to overcome the dangers to peace 
and harmony in the world other than concerted efforts 
and consultations on the basis of a renewed equitable 
and effective multilateral system that places the 
non-discriminatory fulfilment of human needs and the 
preservation of human dignity at the heart of its 
concerns. From that standpoint, the fight against all the 
ills that afflict large swathes of humankind — whether 
extreme poverty, endemic disease, environmental 
problems or clandestine immigration — can be won 
only if we all, and in particular the developed 
countries, join our efforts. The two high-level meetings 
during this session, and others to be held over the next 
few months will undeniably test our capacity to 
respond collectively and solidly to the challenges of 
our time. 